

Exhibit 10.8




CONSULTANT SERVICES AGREEMENT




This Consultant Services Agreement dated as of May 1, 2015 (the “Agreement”) is
by and between Cequent Performance Products (the “Company”), and Velocity
Consulting, LLC (the “Consultant”).


WHEREAS, the Company desires to retain Consultant, solely for the purpose of
providing consulting services mutually agreed upon in the statement of work
(“SOW”) (the “Services”) identified in Exhibit A; and


WHEREAS, the Company and Consultant mutually agree that Consultant shall provide
such Services to the Company on the terms and subject to the conditions
hereinafter specified.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant hereby agree as
follows:


1.     ENGAGEMENT; CONSULTING PERIOD


The Company hereby desires to retain the Consultant and enter into an engagement
with the Consultant for the Services. Consultant shall render the Services on
the terms and conditions set forth in this Agreement. The period of this
Agreement shall begin on the date hereof and shall be in force until termination
of this Agreement in accordance with Paragraph 10 below (the “Term”).


2.    SERVICES TO BE PERFORMED BY CONSULTANT; QUALITY OF SERVICES


During the Term, upon the request of the Company and agreement by Consultant,
Consultant shall provide the Services to the Company and shall devote sufficient
time and energy towards the performance of such Services. The parties shall
cooperate in arranging for such Services to be provided in a manner that will
not unduly disrupt the Company’s business. Consultant acknowledges and
understands that during the Term of this Agreement, the Company may from time to
time contract with others to perform similar services. All of the Services
provided by the Consultant under this Agreement shall be performed according to
standards and procedures established or approved by the Company or otherwise
consistent with the highest professional standards, and Consultant shall be
responsible to insure that all individuals under its control comply with the
terms and conditions of this Agreement. Consultant agrees not to provide
services to any direct competitor of the Company during the Term and for two
years thereafter.
    
3.COMPENSATION


In consideration of the Services to be performed by Consultant under this
Agreement, the Company agrees to compensate Consultant by an initial, one-time
payment of $100,000, payable






--------------------------------------------------------------------------------



upon execution of this Consultant Agreement, and in addition, payment in the
amount of $15,000 per month (the “Consulting Fees”), paid in arrears. Consultant
will be paid upon the receipt of a detailed invoice outlining the services
provided. Upon receipt of an accurate invoice, Consultant will be paid within 45
days. In addition to the Consulting Fees, the Company shall pay Consultant for
all reasonable actual out-of-pocket expenses incurred by Consultant in the
performance of the Services hereunder, including any required travel. Such
expenses shall be incurred by Consultant only with the Company’s prior written
approval. At the Company’s request, Consultant will provide copies of such
supporting documentation as may be reasonably appropriate for the Company to
confirm the nature and amount of such expenses.


4.    ADDITIONAL COMPENSATION


Upon completion of the Initial Term (as defined below), the Company will pay the
Consultant a completion bonus of $150,000.00 on or before January 15, 2016
(“Bonus”). The Bonus shall only be payable if the Consultant completes the
Initial Term without providing notice to the Company of early termination
pursuant to Section 10 below.
5.    RELATIONSHIP OF PARTIES


It is understood and agreed that Consultant is an independent contractor and not
an employee or agent of the Company, that Consultant will perform the Services
under the Company’s general direction as to the result of such activity but that
Consultant will determine, in its sole discretion, the manner and means by which
the Services are accomplished, subject to the express condition that Consultant
will at all times comply with applicable law and the Company’s written policies
and procedures. The Company will not cover Consultant with unemployment
insurance, state disability insurance, public liability insurance or related
benefits. The Company will not remit any tax withholding on behalf of Consultant
and Consultant is responsible for all tax liability associated with his receipt
of the compensation for his services. Consultant shall not be entitled to
participate in any of the Company’s employee benefit plans, by reason of the
Services performed under this Agreement.


6.    CONFIDENTIAL INFORMATION
Consultant acknowledges that it may acquire from the Company information of a
competitively sensitive, confidential or proprietary nature, which may or may
not be marked as confidential, in connection with the Services (collectively,
“Confidential Information”). Confidential Information includes, but is not
limited to such information as technical drawings, engineering structures,
testing requirements and other technical information, marketing plans, business
plans, product plans, product capabilities, product specifications, customer
information, supplier information, and pricing information. Consultant agrees to
hold such Confidential Information in strict confidence and that it will not use
and/or disclose such Confidential Information other than for the purpose of
performing the Services. Consultant further agrees that it will not allow any
unauthorized person access to Confidential Information, either before or after
the termination of this Agreement, and that it will take all action reasonably
necessary and satisfactory to the Company to protect the confidentiality of the
Confidential Information, including, without






--------------------------------------------------------------------------------



limitation, implementing and enforcing operating procedures to minimize the
possibility of unauthorized use or copying of Confidential Information and
limiting access to only those employees of Consultant who have a need to know
for purposes of performing the Services, have been advised of the confidential
nature, and are under an express written obligation to maintain such
confidentiality. Consultant shall be responsible for any breach of this
provision by anyone under its control, even after Consultant’s relationship with
such person has terminated. These restrictions shall not apply to (a)
information generally available to the public, unless due to Consultant’s
actions; or (b) rightfully received by Consultant from a third party not under
any obligation of confidentiality with respect to such information. In the event
that Consultant is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, Consultant shall notify the Company promptly of the request or
requirement so that the Company may seek an appropriate protective order or
waive compliance with the provisions of this paragraph 6. If, in the absence of
a protective order or the receipt of a waiver hereunder, Consultant is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, Consultant may disclose the
Confidential Information to the tribunal; provided that Consultant shall use its
reasonable efforts to obtain, at the request of the Company, an order or other
assurance that confidential treatment shall be afforded to such portion of the
Confidential Information required to be disclosed as the Company shall
designate.


7.    OWNERSHIP OF INTELLECTUAL PROPERTY ASSETS


All right title and interest of every kind and nature whatsoever in and to any
intellectual property, including without limitation, any inventions, patents,
trademarks, copyrights, ideas, creations, know-how, methods and properties
furnished to the Company or developed, conceived, or created as during the Term
of the Agreement, or used in connection with any of the Company’s activities, or
written or created by the Consultant, or with which the Consultant is connected
in the performance of Consultant’s Services under this Agreement, will as
between the parties hereto be, become, and remain the sole and exclusive
property of the Company for any all purposes and uses whatsoever, regardless of
whether the same were invented, created, written, developed, furnished,
produced, or disclosed by the Consultant or any other party, and the Consultant
will have no right, title or interest of any kind or nature therein or thereto,
or in and to any results and proceeds therefrom. The Consultant agrees, during
and after the Term hereof, to execute any and all documents and agreements that
the Company may deem necessary or appropriate to effectuate the provisions of
this Section 6, including but not limited to those necessary to vest all right,
title and interest in and to the intellectual property to the Company. The
provisions of this Section 6 will survive the expiration or termination, for any
reason, of this Agreement.


8.    WARRANTIES


(a)    Consultant represents and warrants to the Company that: (i) neither
Consultant nor any of its employees or agents is under any pre-existing
obligation inconsistent with the terms and conditions of this Agreement; (ii)
the Services to be performed under this Agreement and the applicable SOWs and
the results thereof will be the original work of Consultant and shall be and are
hereby assigned by Consultant to the Company, free and clear of any claims or
encumbrances






--------------------------------------------------------------------------------



of any kind; (iii) Consultant will not misappropriate a trade secret of any
person or entity in connection with the Services, and Consultant’s performance
of the Services will not infringe any intellectual property or other proprietary
right of any third party; (iv) Consultant’s performance of the Services will not
violate or conflict with or result in a breach of any terms, conditions, duties
or obligations Consultant has to any third party or any other rights of any
third party; and (v) this Agreement has been duly authorized, executed and
delivered by Consultant and constitutes the valid and binding agreement of
Consultant, enforceable against Consultant in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity. Consultant understands that the Company respects
proprietary rights and does not desire to acquire from Consultant any
intellectual property or confidential information of third parties.


(b)    The Company represents and warrants to Consultant that this Agreement has
been duly authorized, executed and delivered by the Company and constitutes the
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.
 
(c)     The Parties agree and acknowledge that performance under this Consulting
Agreement does not violate the terms of the Agreement and Release entered into
between Thomas Benson (principal of Consultant) and Company.


The representations and warranties of this paragraph 8 shall survive termination
of this Agreement.


9.    INDEMNIFICATION
    
(a)    Consultant shall indemnify and hold the Company harmless from and against
any expense, claim, loss or liability to any third party caused by or arising
out of the acts or omissions of Consultant in the course of performing the
Services under this Agreement, or the acts or omissions of Consultant's
employees, agents, subcontractors, suppliers or other third parties utilized in
connection with Consultant's performance of the Services.


(b)    Company’s sole financial obligation under this Agreement shall be the
payment of the Consulting Fees, the Bonus and out-of-pocket expenses incurred by
Consultant in the performance of the Services as stated herein. The Company
shall not be liable under any circumstances for any loss of profits or
incidental, special or consequential damages, however caused, whether by
Company’s sole or concurrent negligence or otherwise.


10.    TERMINATION


The period of this Agreement shall begin on the date hereof and shall be in
force through December 31, 2015 (the “Initial Term”), unless extended by the
mutual agreement of the parties. Either party may terminate this Agreement upon
at least 90 days’ prior written notice without obligation except for payment to
Consultant for actual Services performed prior to such termination and, in the
event of termination by the Company prior to the Initial Term, payment of the
Bonus.






--------------------------------------------------------------------------------





Upon termination of this Agreement, Consultant will promptly deliver to the
Company (or, upon the Company’s request, destroy) all work-in-process and all
Confidential Information including tangible embodiments of the same.
    
Notwithstanding any termination of this Agreement, the provisions of paragraphs
5 through 17, inclusive, shall survive, as well as any specific provisions that
survive by its terms.


11.     ASSIGNMENT


The rights and liabilities of the parties hereto shall bind and inure to the
benefit of their respective successors and assigns; provided that, as the
Company has specifically contracted for Consultant’s services, Consultant may
not assign or delegate its obligations under this Agreement, either in whole or
in part, without the Company’s prior written consent, provided that Consultant
may assign this Agreement to an entity wholly-owned by Consultant.


12. GOVERNING LAW; VENUE


This Agreement shall be governed by and construed in accordance with the laws of
the state of Michigan, excluding that body of law applicable to choice of law.
Any legal proceeding arising out of, relating to, or connected with this
Agreement must be commenced in a court sitting in Oakland County, Michigan. The
Parties agree that jurisdiction and venue in such courts is proper and waive any
defense of lack of personal jurisdiction or inappropriate or inconvenient venue.
13.     LEGAL AND EQUITABLE REMEDIES


Consultant acknowledges that the Services are personal and unique and that
Consultant will have access to Confidential Information. Consultant agrees that
the Company shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights and remedies that the Company may have for a
breach of this Agreement, without the necessity of posting a bond.


14.    PUBLICITY


Except to the extent Company grants prior written approval, Consultant shall not
disclose to any third party the existence or terms of, or the Services performed
under, this Agreement.


15.    COMPLETE UNDERSTANDING; MODIFICATION


This Agreement supersedes all prior agreements and understandings between the
parties with respect to its subject matter and may not be changed unless
mutually agreed upon in writing by both parties.








--------------------------------------------------------------------------------



16.    SEVERABILITY


If any provision of this Agreement is for any reason found by a court of
competent jurisdiction to be unenforceable, the remainder of this Agreement
shall continue in full force and effect.




17.    COUNTERPARTS


This Agreement may be executed in one or more counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.


IN WITNESS WHEROF, the parties hereto have executed this Agreement as of the
date first set forth above.




By:
/s/ Thomas Benson
 
By:
/s/ A. Mark Zeffiro
 
Name: Thomas Benson
Title: Principal, Velocity Consulting, LLC
 
 
Name: A. Mark Zeffiro
Title: Group President, Cequent









--------------------------------------------------------------------------------





EXHIBIT A
STATEMENT OF WORK




Consultant shall be responsible for assisting with business development,
customer relationships, event support and general consulting for the business.
Consultant shall report to Mark Zeffiro, Cequent Group President. Consultant is
required to receive approval prior to engaging in any other activity on behalf
of the Company. Consultant has no authority, express or implied, to commit or
obligate the Company in any manner whatsoever, except as specifically authorized
from time to time in writing by an authorized representative of the Company.






